DETAILED ACTION
This action is in response to applicant’s amendment received on 06/29/2022. Amended claims 1, 5-8 and 10-11. Claims 1-11 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: fluidic connection means in claim 4, and closure means in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smalen et al. (US 2013/0206370, herein “Smalen”).
Regarding claim 1, Smalen discloses: 
a cooling element (1) of an electrical storage device (capacitor 12; it is noted, it is well known that capacitors store electrical energy) (figs. 3-6) [par. 0014], comprising:
at least one first wall (4) extending primarily in a first plane (clearly seen in fig. 3) and in which is created at least one first channel (6) (fig. 3) [par. 0017 and par. 0018, lines 1-6],
at least one second wall (5) extending primarily in a second plane (clearly seen in figs. 3-6) and in which is created at least one second channel (6) (fig. 3) [par. 0017 and par. 0018, lines 1-6],
the first channel (6) and the second channel (6) being adapted to be taken by a heat transport fluid [par. 0018, lines 1-6],
wherein the first plane in which the first wall (4) extends and the second plane in which the second wall (5) extends intersect and at least the first wall (4) is configured to support (laterally support) the electrical storage device (12) (best seen in fig. 6) [par. 0021, lines 1-4, and par. 0022, lines 1-3], and
wherein the cooling element does not use external connection for supplying the heat transport fluid between the first channel (6) and the second channel (6) (since Smalen channels -6- are connected to each other through fluidic connections -7- provided within the walls -4, 5-) [par. 0018, lines 6-16]
	Smalen does not disclose:
		The cooling element being for a motor vehicle.
However, it has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” See MPEP 2111.02 (II). In the instant case, the cooling element disclosed by Smalen is capable of being used as part of an electrical storage device for a motor vehicle, as recited in preamble of claim 1. 
Regarding claim 2, Smallen discloses: 
the electrical storage device (12) being arranged in contact with the first wall (4) and with the second wall (5 (fig. 6) [par. 0022].
Regarding claim 3, Smallen discloses: 
the first plane in which the first wall (4) primarily extends and the second plane in which the second wall (5 primarily extends being perpendicular (clearly seen in figs. 3-6).
Regarding claim 4, Smalen discloses: 
fluidic connection means (7) configured to connect the first channel (6) created in the first wall (4) to the second channel (6) created in the second wall (5) (figs. 3-4) [par. 0018, lines 6-10],
each fluidic connection means (7) being created within said first (4) and second (5) walls (clearly seen in fig. 4).
Regarding claim 5, Smalen discloses: 
at least one first duct (6) intended to supply the first channel (6) with heat transport fluid and at least one second duct (6) intended to evacuate the heat transport fluid circulating in the first channel (6) (since all channels are interconnected through connection means 7) (see annotated fig. 3-SMALEN, page 5), 
the first duct (6) and the second duct (6) being created in the second wall (5) of the cooling element (100) (see annotated fig. 3-SMALEN, page 5).
Regarding claim 6, Smalen discloses: 
at least one fluidic connection flange (3) (fig. 3) configured to connect the cooling element (1) to an external circuit via the first duct (6) (since an external circuit provides coolant to the cooling unit -1- through fluid connector -25- and inlet -8-) (figs. 4, 11, and annotated fig. 3–SMALEN, page 5).
Regarding claim 8, Smalen discloses: 
the ends of said first (6) and second (6) channels being located at two opposite edges of the first (4) and second (5) walls and being blocked by closure means (10) (see annotated fig. 3-SMALEN, page 5, and fig. 4).

    PNG
    media_image1.png
    723
    702
    media_image1.png
    Greyscale

Regarding claim 9, Smalen discloses:
the cooling element (1) being obtained by extrusion [par. 0017]. 
Regarding claim 10, Smalen discloses: 
a thermal treatment system (figs. 3-6), comprising: 
at least one electrical storage device (capacitor 12; it is noted, it is well known that capacitors store electrical energy) (figs. 3-6) [par. 0022, lines 1-2] carried at least by a cooling element (1) (clearly seen in fig. 6) [par. 0014], the cooling element (1), comprising:
at least one first wall (4) extending primarily in a first plane (clearly seen in figs. 3-6) and in which is created at least one first channel (6) (fig. 3) [par. 0017 and par. 0018, lines 1-6],
at least one second wall (5) extending primarily in a second plane (clearly seen in figs. 3-6) and in which is created at least one second channel (6) (fig. 3) [par. 0017 and par. 0018, lines 1-6],
the first channel (6) and the second channel (6) being adapted to be taken by a heat transport fluid [par. 0018, lines 1-6],
wherein the first plane in which the first wall (4) extends and the second plane in which the second wall (5) extends intersect and at least the first wall (4) is configured to support (laterally support) the electrical storage device (12) (best seen in fig. 6) [par. 0021, lines 1-2, and par. 0022, lines 1-3], and
wherein the cooling element does not use external connection for supplying the heat transport fluid between the first channel (6) and the second channel (6) (since Smalen channels -6- are connected to each other through fluidic connections -7- provided within the walls -4, 5-) [par. 0018, lines 6-16].
	Smalen does not disclose:
the thermal treatment system being for a motor vehicle.
However, it has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” See MPEP 2111.02 (II). In the instant case, the thermal treatment system disclosed by Smalen is capable of being used as part of a cooling system for a motor vehicle, as recited in preamble of claim 10.
Regarding claim 11, Smalen discloses: 
a cooling element (1) of an electrical storage device (capacitor 12; it is noted, it is well known that capacitors store electrical energy) (figs. 3-6) [par. 0014], comprising:
at least one first wall (4) extending primarily in a first plane (clearly seen in figs. 3-6) and in which is created at least one first channel (6) (fig. 3) [par. 0017 and par. 0018, lines 1-6],
at least one second wall (5) extending primarily in a second plane (clearly seen in figs. 3-6) and in which is created at least one second channel (6) (fig. 3) [par. 0017 and par. 0018, lines 1-6],
the first channel (6) and the second channel (6) being adapted to be taken by a heat transport fluid [par. 0018, lines 1-6],
wherein the first wall (4) is rigid to support (laterally support) the electrical storage device (12) (best seen in fig. 6) [par. 0021, lines 1-4, and par. 0022, lines 1-3], and
wherein the cooling element does not use external connection for supplying the heat transport fluid between the first channel (6) and the second channel (6) (since Smalen channels -6- are connected to each other through fluidic connections -7- provided within the walls -4, 5-) [par. 0018, lines 6-16].
	Smalen does not disclose:
		The cooling element being for a motor vehicle thermal treatment system.
However, it has been held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” See MPEP 2111.02 (II). In the instant case, the cooling element disclosed by Smalen is capable of being used as part of a motor vehicle thermal treatment system, as recited in preamble of claim 11 and, therefore, 
wherein a space occupied by the thermal treatment system is minimized by the dual function of the cooling element (1) comprising a structural function of supporting the electrical storage device (12) and a thermal regulation function of cooling the electrical storage device (12). Further, MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does." Because Claim 11 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “wherein a space occupied by the thermal treatment system is minimized by the dual function of the cooling element comprising a structural function of supporting the electrical storage device and a thermal regulation function of cooling the electrical storage device” limitation, the invention as taught by Smalen, meeting both the structural function and the thermal function, would occupy a minimal space (it is noted, since all of the structural limitations are met, then Smalen will disclose the space occupied by the thermal treatment system being minimized by the dual function of the cooling element comprising the structural function of supporting the electrical storage device and the thermal regulation function of cooling the electrical storage device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smale.
Regarding claim 7, Smalen discloses: 
a third wall (2) (fig. 3) extending primarily in a third plane (the plane of the actual wall -2-), 
the fluidic connection flange (3) then being fixed to the third wall (2) (clearly seen in fig. 3).
	Smalen does not disclose:
the third plane being parallel to the first plane in which the first wall extends and intersecting the second plane in which the second wall is inscribed.
However, the main purpose of the third wall (2), as claimed, is to fix and support the fluidic connection flange (3), which Smalen clearly disclosed. It would have been an obvious matter of design choice to have the third plane extending parallel to the first plane in which the first wall extends and intersecting the second plane in which the second wall is inscribed, since the orientation of the third plane of the third wall along the cooling unit doesn’t change their function, and applicant has not disclosed that having the third plane extending as claimed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the third wall arranged in other manners. Further, it would have been obvious to one of ordinary skill in the art to employ known work in one field of endeavor and to prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Response to Arguments
The objections to claims 1-11 and the rejection of claims 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 06/29/2022 have been fully considered but they do not apply to the new grounds of rejection.  
Specifically, the arguments are directed to newly amended claims 1, 10 and 11 and state, in pages 9-10, that Smalen fails to disclose “wherein the cooling element does not use external connection for supplying the heat transport fluid between the first channel and the second channel” arguing that Smalen is silent regarding the cooling element (1) not using an external connection for supplying the cooling fluid and citing paragraph 0025 of Smalen. 
It is unclear what the argument is here. First, Smalen clearly discloses the first (6) and second (6) channels being connected to each other through internal fluidic connections (7) which are not external to the cooling element (1), as claimed, and as can clearly be seen in figure 4. Smalen even recognizes the advantage of not using any fluid connectors to help reduce the risk of leakage within the electronic apparatus [par. 0018]. Second, paragraph 0025 of Smalen discusses using a heat pipe (21) incorporated into a cover (16) of the cooling element (1) to help dissipate heat away from the electronic components (12, 13). In this case, the heat pipe (21) does not supply any cooling fluid but works on its own, as it is old and well known in the art. It appears that Applicant is arguing about the external supplying of the cooling fluid to the cooling element; however, Applicant claims about flowing of the cooling fluid from the first channel to the second channel which, in Smalen, is clearly done internally to or within the cooling element. In page 5 of the remarks, Applicant indicates that support for the amendments is found in paragraphs 0026-0029 of the instant specification. These paragraphs discuss internal connections between channels, as claimed, but not external supplying of cooling fluid to the cooling element, as argued.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763